In a mandamus proceeding to compel the reinstatement of petitioners in their respective positions in the civil service in the department of public works, borough of Queens, and for the recovery of their salaries during the period of suspension, peremptory mandamus order modified by striking out the provisions thereof requiring the payment to petitioners of back pay for the period from May 31, 1933, to the date of their reinstatement, and, as so modified, unanimously affirmed, with costs to the respondents, on the authority of Matter of Barmonde v. Kaplan (266 N. Y. 214). Present — Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ.